Exhibit 10.2 343 Sui Zhou Zhong Road, Suining, Sichuan Province, P.R. China Mr. Jiayin Wang Suining, Sichuan Province People’s Republic of China September 29, 2010 Dear Mr. Weihai Liu: It is a pleasure to offer you the position of Chief Financial Officer for China Health Resource, Inc. (“CHRI” or the “Company”) reporting to the Board of Directors. Salary You will receive an annual base salary of RMB 80,000, (approximately US $11,941). You will be eligible to participate periodic stock grants and incentive plans for which you are eligible.In addition, you will participate in all of the Company’s employee benefits, benefit plans and programs for which you are eligible pursuant to their terms. We are all excited about the opportunity to work under your leadership. Sincerely, /s/ Jiayin Wang Jiayin Wang, Chief Executive Officer China Health Resource, Inc. I accept the above terms of employment as stated: /s/ Weihai Liu September 29, 2010 Weihai Liu Date Approved by Company (Following receipt of signed acceptance by employee) /s/ Jiayin Wang September 29, 2010 Jiayin Wang, Chief Executive Officer Date
